RESCRIPT
FROST, J.
This is an action brought to recover for personal injuries received on the evening of Juné 28, 1923, when thé plaintiff was struck by a machine operated by the defendant on Wickenden Street in Providence. The trial resulted in a verdict for the plaintiff in the sum of $1000 and the case is now before the Court on defendant’s motion for a new trial.
On the evening in question it was raining hard, and Miss Hurley, a woman of over fifty years, was carrying an open umbrella and attempting to cross from the southerly to the northerly side of Wickenden Street in the vicinity of the Bank Building, which is on the corner of Wickenden and Governor Streets. She testified that she looked in both directions and also heard no horn before leaving the sidewalk. She had reached a point about the middle of the highway when struck. In this she was corroborated by the testimony of a young man who had been walking behind her as she proceeded easterly on the southerly sidewalk of Wickenden Street.
Teller alone testified for the de-fence. He did not see the plaintiff until she had come in contact with his machine, which he says’was running in an easterly direction and Within a few feet of the curbing, which was to his right. His testimony would indicate that plaintiff struck either the extreme right front or the right side of his machine.
The evidence as- a whole, and particularly the evidence as to the plaintiff’s position on the highway, made the case, in my opinion, one for the jury and there was testimony to support the jury in finding that the defendant’s fiegligénce Was the proximate cause of the accident.
As to the amount of the vérdict, while it' is reasonably compensatory, there was evidence to sustain it.
Motion for rieW trial is deified.